Citation Nr: 1828064	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-35 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2007 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

For the period on appeal, the Veteran's costochondritis has been manifested by symptoms of significant chest pain, weakness, and loss of power most nearly approximating moderate injury and not more nearly approximating severe or moderately severe injury.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for costochondritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5321 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. No further notice is required regarding the downstream issue of a higher initial rating for costochondritis as it stems from the grant of service connection, and no prejudice has been alleged.  Concerning the duty to assist, the Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to decide this appeal.  The Veteran was afforded a VA examination in June 2013.

Given the foregoing, the Board will proceed to the merits of the appeal.

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Costochondritis

The Veteran's costochondritis is currently rated noncompensable under Diagnostic Code 5321.

Diagnostic Code 5321 is the provision for evaluating injuries to Muscle Group XXI, the thoracic muscle group whose function consists of respiration.  This diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, 
a 10 percent evaluation for a moderate muscle injury, and a 20 percent evaluation for a severe or moderately severe muscle injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5321.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1); see 38 C.F.R. § 4.56(c) (indicating that, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement). 

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §4.56(d)(2); see 38 C.F.R. § 4.56(b) (stating that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. §4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring, where there was hospitalization for a prolonged period for treatment of the wound.  There should be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objectively, the muscles require ragged, depressed and adherent scars, loss of deep fascia or muscle substance or soft flabby muscles in the wound area, and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).

After review of the record, the Board finds that an initial 10 percent rating, but not higher, is warranted for costochondritis for the entire period of the claim under Diagnostic Code 5321. 

The Veteran was diagnosed with costochondritis in December 2007.  She had a complaint of chest pain localizing over the left rib cage from the 6th to 10th rib.  
She had sharp, shooting pain and it was tender to the touch.  She had no dyspnea or visible scar.  She was given acetaminophen.  In January 2008, she complained of moderate pain.  There was tenderness upon chest palpation.  A visual inspection revealed no abnormalities.  X-rays revealed no acute fracture, dislocation, or soft tissue abnormality.  In August 2009, she complained of severe pain of the left ribs.  9/24/2012 STR-Medical, at 52, 54-58, 60-62.

The Veteran was afforded a VA examination in June 2013.  She reported pain with movements and that she did not receive any medical treatment.  She also reported being unable to lift or carry anything weighing more than twenty pounds.  It was noted that she had a non-penetrating muscle injury.  It was determined that her costochondritis impacted the left side of the thoracic muscle group.  She is right-hand dominant.  The function of the thoracic muscle group is respiration.  The examiner found no history of ruptured diaphragm or hernia, scars, weakness, loss of power, fatigue, impaired coordination, or uncertain movement.  Her muscle injury did not affect muscle substance or function.  Muscle strength was normal and there was no atrophy.  The Veteran remained guarded and demonstrated pain with anticipated palpation before palpation was initiated.  There was no appreciable swelling.  7/9/2013 C&P Examination.

In October 2014, a private doctor noted that the Veteran reported continued left side chest wall pain and had symptoms of dyspnea on occasion.  She also reported that it affected her ability to continue her work in her preferred occupation.  Her pain also prevented her from holding her infant on the left side or with her left arm.  
On examination, she had telangiectasia.  She also had a depressed area on the left chest wall lateral to the xiphoid process consistent with loss of muscle tissue.  She was tender to palpation.  11/24/2014 Medical Treatment Record-Non-Government Facility.

At her hearing in March 2018, the Veteran reported she could not lift more than five pounds comfortably and had trouble with physical activities such as exercising.  This affected her ability to hold her child on her left side.  She described having constant aching, throbbing sharp pain.  Her level of pain increased with cold weather.  She did not receive any treatment or medication.  3/22/2018 Hearing Transcript.

After review of the record, the Board finds that the Veterans symptoms of pain, loss of power, and weakness more nearly approximate an initial 10 percent rating for costochondritis for the entire period of the claim under Diagnostic Code 5321.  The evidence does not show moderately severe or severe impairment, including a deep penetrating wound, hospitalization for a prolonged period, evidence of impaired respiratory function, or decreased endurance.  As such, the Board finds that the competent evidence weighs against a rating greater than 10 percent.  

While the Board has also considered other potentially applicable DCs, the Veteran's costochondritis has not resulted in a loss of ribs and as such 38 C.F.R. § 4.71(a), 
DC 5297 is not applicable in this case.  Further, the Veteran's disability is not shown to involve other body systems.  Therefore, this disability does not warrant an evaluation under any other provisions of the rating schedule.

In sum, the criteria for a rating of 10 percent, but not higher, have been met.

Extraschedular Consideration

The Board notes that extraschedular consideration was raised at the 2018 Board hearing.  After reviewing the law and the evidence of record, the Board finds that the Veteran's costochondritis does not warrant referral for extraschedular consideration, as explained below.  
In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria specifically address the Veteran's costochondritis symptomatology, such as weakness, pain, and loss of power, which impact her ability to perform activities involving lifting, carrying, and reaching overhead.  Moreover, the criteria of moderate, moderately severe, and severe is broad enough to encompass the Veteran's symptoms even though they are not specifically listed.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321 (b)(1).



ORDER

An initial 10 percent rating for costochondritis is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


